English, Ch. J.: Benton county sued Rutherford and wife in the Circuit Court of the county, upon the covenant of seizin in a deed. The defendants demurred to the complaint, the court sustained the demurrer, and the plaintiff appealed. There was no final judgment rendered. On the sustaining of the demurrer, the plaintiff had her election to amend the complaint or to rest, and permit final judgment to be rendered discharging the defendants, and then appeal. No appeal lies where,there is no final judgment upon demurrer. Hornor, adm’r., v. The State, 27 Ark., 113. The appeal must be .dismissed.